Citation Nr: 1027780	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  07-13 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.   Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for asthma 
and hypertension.

2.  Entitlement to service connection for respiratory disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for heart disease.

6.  Entitlement to service connection for jungle rot.

7.  Entitlement to service connection for arthritis.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy S. Hoseth


INTRODUCTION

The Veteran served on active duty from July 1962 to April 1964.

The matter of entitlement to service connection for diabetes 
mellitus, heart disease, and hypertension comes before the Board 
of Veterans' Appeals (Board) on appeal from a December 2005 
rating decision by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received in 
January 2006, a statement of the case was issued in January 2007, 
and a substantive appeal was received in March 2007.

The matter of entitlement to service connection for jungle rot, 
arthritis, and asthma comes before the Board on appeal from a 
February 2008 RO rating decision.  A notice of disagreement was 
received in March 2008, a statement of the case was issued in 
October 2008, and a substantive appeal was received in October 
2008.

Although Board hearings were requested on the Veteran's VA Form 
9s, he subsequently withdrew his requests in May 2007 and 
November 2008.

The Board notes that Veteran's April 2005 request to reopen his 
service connection claim specifically lists asthma.  Although a 
claimant may describe only a particular disability in a service 
connection claim, the claim should not necessarily be limited to 
those disabilities.  Rather, VA should consider the claim as a 
claim for any disability that may reasonably be encompassed by 
several factors including: the claimant's description of the 
claim, the symptoms the claimant describes, and information the 
claimant submits or VA develops and obtains in connection with 
the claim.  The Court has indicated that a claimant does not file 
a claim to receive benefits only for a particular diagnosis, but 
rather for the affliction his disability, however diagnosed, 
causes him.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) 
(holding that claims for service connection for PTSD encompass 
claims for service connection for all current psychiatric 
disabilities that arise from the same symptoms).

The Board notes that the Veteran's service treatment records 
documented that he reported complaints of an asthma attack and 
shortness of breath, and a clinician found that he probably had 
episodes of acute bronchitis; his post-service treatment records 
document diagnoses of asthmatic bronchitis, chronic 
asthma/chronic obstructive pulmonary disease (COPD), and dyspnea.  
Therefore, the Board finds that the Veteran's April 2005 claim 
encompasses all of the Veteran's current respiratory 
disabilities.  The Board has therefore described the underlying 
issue as one of entitlement to service connection for respiratory 
disability.

All issues of entitlement to service connection under a merits 
analysis are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A September 1975 RO rating decision denied entitlement to 
service connection for asthma and hypertension; the Veteran was 
notified of his appellate rights, but did not appeal the 
decision.

2.  Certain evidence received since the RO's September 1975 
rating decision is new to the record and relates to an 
unestablished fact necessary to substantiate the merits of the 
claim of entitlement to service connection for asthma and 
hypertension, and raises a reasonable possibility of 
substantiating the claim. 


CONCLUSIONS OF LAW

1.  The September 1975 rating decision which denied service 
connection for asthma and hypertension is final.  38 U.S.C.A. § 
7105 (West 2002).

2.  New and material evidence has been received since the RO's 
September 1975 determination, and the claim of service connection 
for asthma and hypertension is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 
7105(c), and the claim may only be reopened through the receipt 
of "new and material" evidence.  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).

The Veteran's requests to reopen his claims were received in 
March 2005 and April 2005, and the regulation applicable to his 
appeal defines new and material evidence as existing evidence 
that by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end, and what the RO may 
have determined in that regard is irrelevant.  Further analysis, 
beyond consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384.  See 
also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).   

Analysis

Historically, the Veteran filed a claim of entitlement to service 
connection for asthma and hypertension (described by the Veteran 
as chest pains) in March 1975.   Evidence of record prior to the 
September 1975 decision included the Veteran's service treatment 
records, an August 1975 VA medical opinion, and a private 
treatment record.

Service treatment records document that the Veteran was seen in 
July 1962 for complaints of chest pain; the clinician found no 
organic pathology.  In August 1962, the Veteran was seen for 
complaints of an asthma attack, shortness of breath, and 
difficulty sleeping.  On examination, the clinician found no 
evidence of asthma, and no disease was found.  A September 1962 
treatment record states that the Veteran was evaluated for 
asthma, which was not found.  Another September 1962 treatment 
record states that the clinician's impression was that the 
Veteran probably had episodes of acute bronchitis, but no asthma.  
The Veteran reported asthma, shortness of breath, and pain or 
pressure in his chest on his September 1962 Report of Medical 
History, and asthma and pain or pressure in his chest on his 
February 1963 Report of Medical History.  During the Veteran's 
April 1964 military separation examination, the Veteran's blood 
pressure reading while sitting was 130/90.  The Veteran's heart 
(thrust, size, rhythm, and sounds) was clinically evaluated as 
normal.

A private treatment summary stated that the Veteran was treated 
from March 1974 to May 1975, and had diagnoses of angina 
pectoris, hypertensive heart disease, and emphysema.  The Veteran 
was afforded a VA examination in 1975.  The Veteran's blood 
pressure readings while sitting were 138/94 and 124/92, and while 
recumbent was 124/88.  The examiner diagnosed the Veteran with a 
history of hypertension (which the examiner stated was not found 
during the examination) and mild to moderate asthmatic 
bronchitis; however, an etiology opinion was not provided.

In a September 1975 rating decision, the RO denied entitlement to 
service connection for asthma and hypertension.  The Board notes 
that the RO ultimately found that service connection was not 
established for asthma and hypertension since the Veteran's 
service treatment records did not provide a diagnosis of asthma 
and ruled out any organic pathology relative to chest pains.

The Veteran was informed of the decision but he did not file a 
timely notice of disagreement.  Therefore, the decision became 
final.  38 U.S.C.A. § 7105(c).  Accordingly, service connection 
for asthma and hypertension may only be considered on the merits 
if new and material evidence has been received since the time of 
the September 1975 adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.

The Veteran filed a request to reopen his claim for entitlement 
to service connection for hypertension in March 2005 and for 
asthma in April 2005.  In support of his claim, the new evidence 
of record included private treatment records, VA treatment 
records, and a VA examination report.

A November 1974 VA treatment record states that it was the 
clinician's impression that the Veteran had hypertension.  In 
March 1975, the Veteran reported experiencing symptoms of chest 
pains since the 1960s.  In July 1975, the Veteran was assessed 
with asthmatic bronchitis.  Private treatment records from August 
1978 diagnosed the Veteran with chest pain and hypertension.  An 
x-ray report stated that that there was no significant 
abnormality or the chest, but there was a right hilar 
calcification.  The Veteran also underwent a left heart 
catherization and coronary angiography in August 1978; his 
diagnosis was chest pain, non cardiac in origin, and normal 
coronary angiogram.

The Veteran underwent an x-ray in March 2005; the report stated 
that there was no evidence of active infiltrate or effusion, his 
heart and mediastinal structures were unremarkable, and there was 
considerable hypertrophic spurring at the mid dorsal spine.  The 
Veteran underwent an echocardiogram in June 2005, which found 
some left ventricular concentric hypertrophy, but normal left 
ventricular function.  The Veteran was provided a VA medical 
examination (the report states that it was for diabetes mellitus) 
in November 2005.  The examiner found the Veteran's lungs to be 
clear, and his blood pressure readings were 170/110, 176/100, and 
170/100.  The examiner diagnosed the Veteran with hypertensive 
cardiovascular disease and hypertension.  A February 2006 VA 
treatment record states that the Veteran had chronic asthma/ 
COPD.  An October 2007 VA treatment record diagnosed the Veteran 
with dyspnea.

Certain evidence submitted since the September 1975 RO decisions 
is new to the record and is material, as it suggests that the 
Veteran's asthma and hypertension may be related to his service.  
As the Veteran's claim was previously denied due to lack of 
evidence showing a current disability and evidence linking the 
Veteran's claimed disabilities to his service, the Board has 
determined that the above evidence is new and relates to an 
unestablished fact necessary to substantiate the merits of the 
claim, and raises a reasonable possibility of substantiating the 
claim of service connection for asthma and hypertension.  
Therefore, the claims of service connection for respiratory 
disability (including asthma) and hypertension are reopened.  38 
U.S.C.A. § 5108.  The Board's decision is strictly limited to the 
reopening of the claim and does not address the merits of the 
underlying service connection claims. 

Veterans Claims Assistance Act of 2000

There is no need to undertake any review of compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA) and implementing 
regulations at this time.  See generally 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  It is anticipated that any VCAA deficiencies will be 
remedied by the actions taken by the RO as directed in the remand 
section of this decision. 


ORDER

New and material evidence has been received to reopen the claims 
of entitlement to service connection for asthma (recharacterized 
by the Board as respiratory disability) and hypertension.  To 
this extent, the appeal is granted, subject to the directions set 
forth in the following remand section of this decision.  


REMAND

Regrettably, the record as it stands is currently inadequate for 
the purpose of rendering a fully informed decision.  Where the 
record before the Board is inadequate to render a fully informed 
decision, a remand is required in order to fulfill its statutory 
duty to assist the Veteran to develop the facts pertinent to the 
claim.  Littke v. Derwinski, 1 Vet. App. 90, 92-93 (1990).  The 
Board finds that additional development is necessary prior to 
final appellate review.

With regard to the Veteran's claim of entitlement to service 
connection for respiratory disability and hypertension, the Board 
notes that the Veteran was afforded a VA examination for his 
claimed disabilities in August 1975, and was provided another VA 
examination (specified for another disability) in November 2005.  
The Board notes that the VA clinicians did not provide an opinion 
in connection with either examination.  Therefore, the Board 
finds that another VA examination, one addressing the etiology of 
both disorders, is necessary.  

As to the Veteran's heart disease claim, the Board finds that 
this claim is inextricably intertwined with his hypertension 
claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(stating that when a claim is inextricably intertwined with 
another claim, the claims must be adjudicated together in order 
to enter a final decision on the matter).

With regard to the Veteran's claim of entitlement to service 
connection for jungle rot and arthritis, the Board notes that the 
Veteran has not been afforded VA examination to assess the nature 
and etiology of these claimed disabilities.  In this regard, VA 
has a duty to assist claimants in the development of facts 
pertinent to their claims and VA must accomplish additional 
development of the evidence if the record currently before it is 
inadequate.  38 U.S.C.A. § 5103A.  A June 1964 service treatment 
record shows that the Veteran was treated for his left knee.  The 
August 1975 examination report documented that the Veteran's left 
knee jerk was decreased.  Recent VA treatment records document 
that the Veteran has been diagnosed with osteoarthritis of both 
knees.  The Veteran has also submitted multiple statements that 
he acquired jungle rot during his Vietnam service and has had it 
since service.  The Board finds that the Veteran is competent 
report symptoms of jungle rot.  See Barr v. Nicholson, 21 Vet. 
App. 303, 309 (2007) (providing that lay testimony is competent 
to establish the presence of observable symptomatology, such as 
varicose veins, and may provide sufficient support for a claim of 
service connection).  Therefore, in order to afford the appellant 
every consideration with his appeal, the Board finds that the 
Veteran should be afforded VA examinations to assess the nature 
and etiology of his claimed jungle rot and arthritis 
disabilities.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

With regard to the Veteran's claim of entitlement to service 
connection for diabetes mellitus, the Board notes that the 
presumptions of service connection based upon exposure to 
herbicides within the Republic of Vietnam during the Vietnam era 
are applicable.  See 38 C.F.R. § 3.307(a)(6) and 3.309(e).  The 
Board notes that the Veteran stated in his October 2008 VA Form 9 
that he was currently taking medication (Glyburide) for his 
diabetes mellitus.  The Board finds that the Veteran is competent 
report taking medication for diabetes mellitus.  See Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007) (providing that lay 
testimony is competent to establish the presence of observable 
symptomatology, such as varicose veins, and may provide 
sufficient support for a claim of service connection).  However, 
the November 2005 VA examination found no evidence of diabetes 
mellitus, and no medical records document that the Veteran is 
currently taking medication for diabetes mellitus.  The Board 
notes that the most recent VA treatment records are from November 
2007, which is prior to the Veteran's statement regarding taking 
Glyburide for his claimed diabetes mellitus.  VA is required to 
obtain relevant VA treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  In light of the need to return the case for 
additional development and in order to afford the Veteran every 
consideration with his appeal, the Board believes it appropriate 
to obtain any missing VA treatment records relevant to the 
appeal.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell 
v. Derwinski, 2 Vet. App. 611, 612-13 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain any VA treatment 
records identified by the Veteran that are 
not already of record and that are relevant 
to the appeal.

2.  The Veteran should be scheduled for an 
appropriate VA examination to ascertain the 
nature and etiology of his claimed 
respiratory disability.  It is imperative 
that the claims folder be reviewed in 
conjunction with the examination.  Any 
medically indicated special tests should be 
accomplished, and all special tests and 
clinical findings should be clearly reported.  

The examiner should clearly report all 
respiratory disabilities found to be present.  
If the Veteran does not suffer from any 
current respiratory disability, the examiner 
should so state.

As to each respiratory disability which is 
diagnosed, the examiner should respond to the 
following:

Is it at least as likely as not (i.e., a 
50% or higher degree of probability) that 
the Veteran's claimed respiratory 
disability is causally related to his 
active duty service or any incident 
therein?

All opinions and conclusions expressed must 
be supported by a complete rationale in the 
report.

3.  The Veteran should be scheduled for an 
appropriate VA examination to ascertain the 
nature and etiology of his claimed 
hypertension and heart disease.  It is 
imperative that the claims folder be reviewed 
in conjunction with the examination.  Any 
medically indicated special tests should be 
accomplished, and all special tests and 
clinical findings should be clearly reported.  
All current cardiovascular disabilities 
should be clearly reported.

After reviewing the claims file and examining 
the Veteran, the examiner should offer the 
following opinions:

(a).  Is it at least as likely as not 
(i.e., a 50% or higher degree of 
probability) that the Veteran's claimed 
hypertension is causally related to his 
active duty service or any incident 
therein?

(b).  Is it at least as likely as not 
(i.e., a 50% or higher degree of 
probability) that the Veteran's claimed 
heart disease is causally related to his 
active duty service or any incident 
therein?

All opinions and conclusions expressed must 
be supported by a complete rationale in the 
report.

4.  The Veteran should be scheduled for an 
appropriate VA examination to ascertain the 
nature and etiology of his claimed skin 
disability (claimed as jungle rot).  It is 
imperative that the claims folder be reviewed 
in conjunction with the examination.  Any 
medically indicated special tests should be 
accomplished, and all special tests and 
clinical findings should be clearly reported.  
All current skin disabilities should be 
clearly reported.

After reviewing the claims file and examining 
the Veteran, the examiner should offer the 
following opinion:

Is it at least as likely as not (i.e., a 
50% or higher degree of probability) that 
the Veteran's claimed skin disability is 
causally related to his active duty 
service or any incident therein?

All opinions and conclusions expressed must 
be supported by a complete rationale in the 
report.

5.  The Veteran should be scheduled for an 
appropriate VA examination to ascertain the 
nature and etiology of his claimed arthritis 
(specifically including the right and left 
knees).  It is imperative that the claims 
folder be reviewed in conjunction with the 
examination.  Any medically indicated special 
tests should be accomplished, and all special 
tests and clinical findings should be clearly 
reported.  All current arthritis should be 
clearly reported.

After reviewing the claims file and examining 
the Veteran, the examiner should offer the 
following opinion:

Is it at least as likely as not (i.e., a 
50% or higher degree of probability) that 
the Veteran's claimed arthritis 
(specifically including the right and left 
knees) is causally related to his active 
duty service or any incident therein?

All opinions and conclusions expressed must 
be supported by a complete rationale in the 
report.

6.  Thereafter, with regard to the Veteran's 
claimed diabetes mellitus, any additional 
development deemed appropriate should be 
undertaken by the AMC/RO, including 
additional examination of the Veteran if 
necessary.  See 38 C.F.R. § 3.159(c).  See 
also Barr v. Nicholson, 21 Vet. App. 303, 
311-12 (2007); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

7.  In the interest of avoiding further 
remand, the AMC/RO should review the 
examination reports obtained and ensure that 
adequate opinions with rationale have been 
offered.

8.  Then, the issues on appeal should be 
readjudicated by the AMC/RO.  If the benefits 
sought are not granted, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other 



(CONTINUED ON THE NEXT PAGE)


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).





______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


